TEMPORARY STAY ORDER
RYMER, District Judge.
Korean Air Lines has filed an ex parte application for reconsideration of this Court’s Order to remand this action. After reviewing the papers submitted in support, the Court noted a serious question about its jurisdiction to entertain the Application. The Court accordingly requested counsel for Van Ryn to participate (by telephone conference) with counsel for Korean Air Lines in a proceeding with respect to the Application. ' Counsel for both parties did participate, and all discussion pertaining to the pending matter was reported. By making himself available to the Court for this purpose, counsel for Van Ryn did not waive whatever right plaintiff may wish to assert that the Court lacks jurisdiction to require plaintiff’s participation and that no appearance is necessary.
Korean Air Lines argues that the Court has jurisdiction because no certified copy of the order of remand has been mailed by the clerk of this court under 28 U.S.C. § 1447(c). Good cause appearing, see Bucy v. Nevada Const. Co., 125 F.2d 213, 217 (9th Cir.1942), and in order to preserve the *284court’s ability to consider its own jurisdiction, it is hereby ordered that the status quo in connection with the Case No. CV 84-6525 PAR be maintained and that the Clerk of this Court shall not perform any act in connection with this action, including specifically certifying or mailing any copy of the Order to Remand, from the time of entry of this Order to and including 4:30 P.M. Friday, February 22, 1985, except for receipt of papers lodged or filed by the parties.